1    Youssef H. Hammoud, (CA #321934)
     (Admitted Pro Hac Vice)
2    PRICE LAW GROUP, APC
     206 W. 4th St., 3rd Floor
3    Santa Ana, California 92701
     T: (818) 600-5596
4    F: (818) 600-5496
     E: youssef@pricelawgroup.com
5
     Cam-Tu Dang, (Nevada #13093)
6    Peters and Associates, LLP
     6173 S. Rainbow Blvd.
7    Las Vegas, Nevada 89118
     T: (702) 818-3888
8    F: (702) 583-4940
     E: cam@pandalawfirm.com
9    Attorneys for Plaintiff,
     Jose Alvarez
10
11                        UNITED STATES DISTRICT COURT
12                             DISTRICT OF NEVADA

13
     JOSE ALVAREZ,                                 Case No.: 2:19-cv-01681-RFB-DJA
14
                 Plaintiff,                        STIPULATION AND ORDER FOR
15                                                 DISMISSAL WITH PREJUDICE
     v.                                            AS TO DEFENDANT EQUIFAX
16                                                 INFORMATION SERVICES LLC,
     BANK OF AMERICA, N.A.;                        ONLY
17
     TRANSUNION LLC; EXPERIAN
18   INFORMATION SOLUTIONS, INC.;
19   and EQUIFAX INFORMATION
20   SERVICES, LLC.,

21               Defendants.
22
23
24         Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Jose Alvarez
25
     (“Plaintiff”) and Defendant Equifax information Services LLC (“Defendant”), by
26
27   and through undersigned counsel, hereby stipulate that this action and all claims

28   and defenses asserted therein be dismissed with prejudice as to Defendant Equifax
                                               1
1    Information Services LLC, only. The parties have further stipulated that each party
2
     shall bear their own attorneys’ fees, costs, and expenses.
3
4    RESPECTFULLY SUBMITTED,
5
6    DATED: April 8, 2020                       DATED: April 8, 2020

7    PRICE LAW GROUP, APC                       SNELL & WILMER L.L.P.
8
     By: /s/ Youssef H. Hammoud                 By: /s/ Bradley T. Austin
9    Youssef H. Hammoud, (CA #321934)           Bradley T. Austin (Nevada #13064)
10   (Admitted Pro Hac Vice)                    SNELL & WILMER L.L.P.
     PRICE LAW GROUP, APC                       3882 Howard Hughes Parkway, Suite
11   206 W. 4th St., 3rd Floor                  1100
12   Santa Ana, California 92701                Las Vegas, Nevada 89169
     T: (818) 600-5596                          T: (702) 784-5200
13   F: (818) 600-5496                          F: (702) 784-5252
14   E: youssef@pricelawgroup.com               E: baustin@swlaw.com
                                                Attorneys for Defendant,
15   Cam-Tu Dang, (Nevada #13093)               Equifax Information Services LLC
16   Peters and Associates, LLP
     6173 S. Rainbow Blvd.
17   Las Vegas, Nevada 89118
18   T: (702) 818-3888
     F: (702) 583-4940
19   E: cam@pandalawfirm.com
20   Attorneys for Plaintiff,
     Jose Alvarez
21
22
                                      IT IS SO ORDERED
23
24
                                      Hon. Richard F. Boulware, II
25
                                      UNITED STATES DISTRICT JUDGE
26
27
                                      DATED: April 8, 2020.
28
                                              -2-
1                              CERTIFICATE OF SERVICE
2          I hereby certify that on April 8, 2020, I electronically filed the foregoing with
3    the Clerk of the Court using the ECF system, which will send notice of such filing
4    to all attorneys of record in this matter. Since none of the attorneys of record are
5    non-ECF participants, hard copies of the foregoing have not been provided via
6    personal delivery or by postal mail.
7
8     PRICE LAW GROUP, APC
9     /s/ Lia Ruggeri
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-
